DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 each disclose “wherein the cover has a cup shape”.  The Specification does not provide a definition for “cup shape” and it is not known by Examiner to be a standard term in the art, thus rendering the claims indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2013/0149129 (Matsuyama et al. hereinafter).
With regard to claim 1, Matsuyama et al. discloses a variable capacity turbocharger comprising: 5
a turbine impeller (4) including a plurality of blades (Fig. 1); 
a turbine housing (7) that accommodates the turbine impeller (4) and includes a scroll flow path (8), a cylindrical portion having a shroud surface (Fig. 4a) facing the blades (Fig. 1) of the turbine impeller (4), and an exhaust gas outlet flow path; 
10a variable capacity mechanism that is attached to the turbine housing (7) and includes a first plate (10) and a second plate (11) facing each other, and a plurality of variable nozzle vanes (15) disposed between the first plate (10) and the second plate (11), the second plate (11) being disposed closer to the exhaust gas outlet flow path than the first plate (10); and 
15a cover (25) that is disposed outside the cylindrical portion in a radial direction of the turbine impeller (4) to face the second plate (11) in an axial direction of the turbine impeller (4) and to form a part of the scroll flow path (8), the cover (25) including an inner peripheral end (29) disposed along the cylindrical portion of the turbine housing (7) and an outer peripheral end (31) 20disposed in the scroll flow path (8), 
wherein the cover (25) is attached to the turbine housing (7) such that a gap (Fig. 4a) is formed between the cover (25) and the second plate (11) to allow exhaust gas in the scroll flow path (8) to flow into the gap (Fig. 4a).
With regard to claim 2, Matsuyama et al. discloses the variable capacity turbocharger according to claim 1, wherein a diameter of the outer peripheral end (31) of the cover (25) is equal to or 26FP19-0650-OOUS-IHI larger than a diameter of the second plate (11) (Fig. 4a).
With regard to claim 3, Matsuyama et al. discloses the variable capacity turbocharger according to claim 1, wherein the turbine housing (7) includes a tubular portion that is 5formed to be continuous with the cylindrical portion in the axial direction to form a second part of the scroll flow path (8) on an outer peripheral side and to form the exhaust gas outlet flow path downstream of the turbine impeller (4) on an inner peripheral side, and the tubular portion includes a step surface (27a) that has an annular shape and faces the 10second plate (11), and 
wherein the cover (25) includes a base surface (30) that has an annular shape and extends between the inner peripheral end (29) and the outer peripheral end (31) to form a first end surface in the axial direction and to be in contact with the step surface (27a) of the tubular portion.
With regard to claim 4, Matsuyama et al. discloses the variable capacity turbocharger according to claim 3, wherein a second end surface of the cover (25) is open toward the second plate (11), the second end surface being located opposite the base surface (30) in the axial direction.
With regard to claim 5, Matsuyama et al. discloses the variable capacity turbocharger according to claim 3, wherein the base surface (30) has a smaller outer diameter than a diameter of the outer peripheral end (31) of the cover (25), and 

With regard to claim 6, Matsuyama et al. discloses the variable capacity turbocharger according to claim 5, wherein the outer diameter of the base surface (30) of the cover (25) is constant in a circumferential direction of the turbine impeller (4), and is 5equal to a diameter of an outer periphery of the step surface of the tubular portion of the turbine housing (7) in at least a portion of the base surface (30) in the circumferential direction, and
wherein the inclined surface portion (32) is smoothly continuous with an outer peripheral surface of the tubular portion in at least the 10portion of the base surface (30) in the circumferential direction, the outer peripheral surface forming the second part of the scroll flow path (8).
With regard to claim 8, Matsuyama et al. discloses the variable capacity turbocharger according to claim 1, 25wherein the cover (25) includes an inner tubular portion that is formed along the cylindrical portion of the turbine housing (7) and has the inner 28FP19-0650-OOUS-IHIperipheral end (29), and the inner tubular portion is fitted to an outer peripheral surface of the cylindrical portion, so that the cover (25) is attached to the turbine housing (7).
With regard to claim 9
With regard to claim 10, insofar as claim 10 is definite, Matsuyama et al. discloses the variable capacity turbocharger according to claim 1, 10wherein the cover (25) has a cup shape that opens toward the second plate (11).
With regard to claim 11, Matsuyama et al. discloses a variable capacity turbocharger comprising: 
a turbine impeller (4) including a plurality of blades (Fig. 1); 
a turbine housing (7) including a scroll flow path (8) and a cylindrical 15portion having a shroud surface facing the plurality of blades (Fig. 1); 
a variable capacity mechanism that is attached to the turbine housing (7); and 
a cover (25) that is disposed outside the cylindrical portion in a radial direction of the turbine impeller (4) to face the variable capacity mechanism 20in an axial direction of the turbine impeller (4), the cover (25) including an inner peripheral end (29) disposed along the cylindrical portion of the turbine housing (7) and an outer peripheral end (31) disposed in the scroll flow path (8), 
wherein the outer peripheral end (31) of the cover (25) is spaced apart from the variable capacity mechanism by a gap (Fig. 4a) to allow exhaust gas in 25the scroll flow path to flow into the gap (Fig. 4a).
With regard to claim 12, Matsuyama et al. discloses the variable capacity turbocharger according to claim 11, wherein the cover (25) has an end surface facing the variable capacity mechanism and forming the gap (Fig. 4a) in the radial direction between the end surface and the variable capacity mechanism.
With regard to claim 13, insofar as claim 13 is definite, Matsuyama et al. discloses the variable capacity turbocharger according to claim 12, wherein the cover 
With regard to claim 14, Matsuyama et al. discloses the variable capacity turbocharger according to claim 11, wherein the turbine housing (7) includes a tubular portion that forms an exhaust gas outlet flow path downstream of the turbine impeller (4), the tubular portion including a step surface (27a) that faces the 15variable capacity mechanism, and 
wherein the cover (25) includes an annular-shaped base surface (30) that contacts the step surface (27a) of the tubular portion.
With regard to claim 15, Matsuyama et al. discloses the variable capacity turbocharger according to claim 14, 20wherein the base surface (30) has a smaller outer diameter than the outer peripheral end (31) of the cover (25).
With regard to claim 17, Matsuyama et al. discloses the variable capacity turbocharger according to claim 14, wherein the cover (25) includes an inclined surface portion (32) that faces the scroll flow path (8) and is located adjacent an outer peripheral surface of 5the tubular portion in a circumferential direction of the turbine impeller (4), the outer peripheral surface forming the scroll flow path (8).
With regard to claim 19, Matsuyama et al. discloses the variable capacity turbocharger according to claim 11, 15wherein the turbine housing (7) further includes an exhaust gas outlet flow path, wherein the variable capacity mechanism includes a first plate (10) and a second plate (11) facing each other, the second plate (11) located 
With regard to claim 20, Matsuyama et al. discloses the variable capacity turbocharger according to claim 19, wherein a diameter of the outer peripheral end (31) of the cover (25) is equal to or 25larger than a diameter of the second plate (11).
Allowable Subject Matter
Claims 7, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP’s 11,255,257 and 11,255,255 as well as USPAP’s 2017/0298813, 2012/0263585, 2011/0182722 and 2006/0188368 all disclose variable capacity turbochargers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745